

Exhibit 10.2
AMEREN
DEFERRED COMPENSATION PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS
2007 Document


WHEREAS, Ameren Corporation (“Ameren”) previously established the Ameren
Corporation Deferred Compensation Plan for Members of the Board of Directors
(“Plan”); and


WHEREAS, effective January 1, 2007, Ameren desires to amend and restate the
portion of the Plan which is subject to Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”) to make certain changes;
 
NOW, THEREFORE, effective January 1, 2007, the portion of the Plan which is
subject to Code Section 409A is amended, restated and renamed as follows:

 

--------------------------------------------------------------------------------



 
[amerenlogo.gif]

 


AMEREN
 
DEFERRED COMPENSATION PLAN
 
FOR MEMBERS OF THE BOARD OF DIRECTORS
 
2007 Document



 

--------------------------------------------------------------------------------


AMEREN


DEFERRED COMPENSATION PLAN FOR MEMBERS


OF THE BOARD OF DIRECTORS


2007 DOCUMENT





1.  
PURPOSE



The purpose of the Ameren Deferred Compensation Plan for Members of the Board of
Directors (“Plan”) is to provide members of the Board of Directors of Ameren
Corporation (“Ameren”) with the opportunity to accumulate capital and postpone
the income taxes thereon by deferring the receipt of up to 100 percent of their
Director’s Retainer Fee and/or Meeting Stipends. Participation in the Plan is
voluntary. The Plan is administered by Ameren Services Company (“the Company”).


Effective January 1, 2005, Ameren began administering the Plan to the extent
necessary to incorporate requirements of Section 409A of the Internal Revenue
Code of 1986, as amended (“Code”). Deferred Amounts which were nonforfeitable as
of December 31, 2004 shall be “grandfathered” and shall be governed by the
Pre-2005 Document. Deferred Amounts credited to a Participant’s Deferral Account
on or after January 1, 2007 shall be governed by the provisions of this
document.



2.  
DEFINITIONS



Certain words and phrases are defined when first used in later paragraphs of the
Plan. In addition, the following words and phrases when used herein, unless the
context clearly requires otherwise, shall have the following respective
meanings:



A.    
Deferral Account: Book entries reflecting each Participant’s Deferred Amounts
and Interest credited thereon pursuant to the provisions of Section 6. A
separate Deferral Account shall be maintained for each Deferral Commitment
commenced hereunder.




B.     
Deferral Commitment: The sum of Director Retainer Fee and/or Meeting Stipend
deferrals to which the Participant obligates himself pursuant to the provisions
of Section 4.




C.     
Deferred Amount: The amount of Director’s Retainer Fees and Meeting Stipends
which a Participant elects to defer pursuant to the provisions of the Plan.




D.     
Director's Retainer Fee: The monthly fee paid to a Participant in his capacity
as a member of the Board of Directors of Ameren or a committee thereof
(including for service as lead director or committee chairperson), exclusive of
any other amounts paid by Ameren.

 
 
Page 1

--------------------------------------------------------------------------------



 

E.    
Effective Date: August 1, 1986.




F.    
Interest: The amount of Interest which a Participant shall be deemed to earn on
his Deferred Amounts and which shall be credited to his Deferral Account as
determined pursuant to Section 7.




G.    
Meeting Stipend: The amount paid to the Director for attending Board and Board
committee meetings.




H.    
Participant: Any member of the Board of Directors of Ameren who elects or has
elected to defer a portion of his Director’s Retainer Fee and/or Meeting Stipend
pursuant to the provisions of the Plan, and for whom the Company maintains one
or more Deferral Accounts pursuant to the provisions of the Plan.



Effective January 1, 1998, upon termination of the CIPS and CIPSCO Director’s
Deferred Compensation Plans and the Director’s Retirement Plans, a board member
whose balance was transferred from these terminated plans into this Ameren
Deferred Compensation Plan for Members of the Board of Directors immediately
became a participant in the Plan on such transfer date.



I.    
Plan: The Ameren Deferred Compensation Plan for Members of the Board of
Directors, as revised and restated.




J.    
Plan Year: The 12-month period commencing January 1 and ending on December 31,
except in the case of the 1986 Plan Year in which case the 5-month period
commencing August 1, 1986 and ending on December 31, 1986.




K.   
Retirement: Ceasing to be a member of the Board of Directors of Ameren for any
reason after attainment of at least age 55.



          3.  ELIGIBILITY


Members of the Board of Directors of Ameren who are receiving a Director’s
Retainer Fee and/or Meeting Stipend from Ameren shall be eligible to participate
in the Plan. Any individual who is eligible to participate in the Plan may
become a Participant by commencing a Deferral Commitment.



4.  
COMMENCING A DEFERRAL COMMITMENT



A.      Maximum Deferrals:


A Participant may commence a Deferral Commitment by making an election to defer
a percentage of his Director’s Retainer Fee and/or his Meeting Stipend in the
manner set forth in Section 5. A Participant may defer a percentage of his
Director’s Retainer Fee and/or Meeting Stipend up to a maximum of 100 percent.


Page 2

--------------------------------------------------------------------------------




B.       Irrevocability of Deferral Commitment:


During a Plan Year, a Deferral Commitment shall be irrevocable, and the deferral
percentage elected by the Participant thereunder shall not be increased or
decreased.


C.       Term of Deferral Commitment:


The term of a Deferral Commitment shall be the Plan Year.


D.       Crediting of Deferred Amounts:


The Participant’s Deferred Amounts shall be credited to his Deferral Account by
no later than the end of the month in which such amounts would, but for such
deferral, be payable to the Participant.



5.  
TERMS OF DEFERRAL ELECTION



A written deferral election for a Plan Year shall indicate: (a) the percentage
amount the Participant is electing to defer under the Plan; (b) whether the
Participant wishes to defer his Director’s Retainer Fee, his Director’s Meeting
Stipend or both; and (c) the method of distribution of such amounts, as
permitted under Section 8. Such election form shall be filed by the Participant
with the Company by no later than the last date specified by the Company for
such filing. Such election shall be effective on the first day of the next Plan
Year. In the case of a Participant who becomes eligible during a Plan Year, an
election to defer may be made within 30 days after the date he or she becomes
eligible to participate in the Plan (and any other “plan” (as defined in
Treasury Regulations promulgated under Code Section 409A) of deferred
compensation) with respect to services to be performed subsequent to the
election, which shall be irrevocable during such initial year of participation.
Such election shall be effective no earlier than the first day of the month
following the date he or she becomes a member of the Board of Directors of
Ameren.



6.  
PARTICIPANT DEFERRAL ACCOUNT



There shall be established a Deferral Account in the name of each Participant
who elects to defer his Director’s Retainer Fee and/or Meeting Stipend by
commencing a Deferral Commitment under the provisions of the Plan. A separate
Deferral Account will be maintained for each Deferral Commitment commenced by
each Participant. The Deferral Account shall reflect the value of the
Participant's Deferred Amounts plus Interest credited thereon with respect to
the specific Deferral Commitment. The records for each Deferral Account
maintained by the Company for the Participant shall be available for inspection
by the Participant at reasonable times, and the Company shall make available to
the Participant a statement indicating the aggregate amount credited to each of
the Participant’s Deferral Accounts and the value of each such Deferral Account.
 
Page 3

--------------------------------------------------------------------------------



 

7.  
INTEREST ON DEFERRED AMOUNTS



Interest calculated at the rate or rates, as hereinafter described, shall accrue
from the date deferrals are credited to the Participant’s Deferral Account and
shall be compounded annually and credited to the Participant’s Deferral Account
as of the last business day of each Plan Year (or as of such other dates as
determined by the Company) for which the Participant has a Deferral Account
balance. While the Participant is a member of the Board of Directors of Ameren,
the Participant’s Deferral Account balance shall earn Interest at the “Plan
Interest Rate.” After Retirement from the Board of Directors or following the
death of the Participant, the Participant’s Deferral Account balance shall earn
Interest at the “Base Interest Rate.”


Interest rates are calculated annually as of the first day of the Plan Year. The
“Plan Interest Rate” for any Plan Year shall be 150 percent of the average
Mergent’s Seasoned AAA Corporate Bond Yield Index (“Mergent’s Index”, formerly
called “Moody’s Index”) for the previous calendar year.


The “Base Interest Rate” for any Plan Year shall be equal to the average
Mergent’s Index for the previous calendar year.



8.  
DISTRIBUTION AT RETIREMENT



Upon Retirement, the balance of each of a Participant’s Deferral Accounts shall
be distributed to the Participant, each according to the pay-out method selected
by the Participant, beginning no later than the first day of the first month
following the month in which the Participant’s Retirement occurs. In the event
the balances of one or more of the Participant’s Deferral Accounts are to be
distributed as a single lump sum, such distribution shall take place no later
than the first day of the first month following the month in which the
Participant’s Retirement occurs.


A.           Distribution Alternatives:


At the time that a Participant makes an election to defer his Director’s
Retainer Fee and/or Meeting Stipends under the Plan, the Participant shall
select a method for the distribution of the balance of that Deferral Account at
Retirement by choosing one of the following alternative methods of distribution:



1.             
The balance of Participant’s Deferral Account to be distributed in a single lump
sum.




2.             
The balance of the Participant’s Deferral Account to be distributed in
substantially equal payments over a period of 5 years commencing at Retirement.




3.             
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 10 years commencing at
Retirement.




4.             
The balance of the Participant’s Deferral Account to be distributed in
substantially equal installments over a period of 15 years commencing at
Retirement.

 

 
Page 4

--------------------------------------------------------------------------------


(Methods 2 through 4 shall be payable either in monthly or annual installments
as elected by the Participant or his beneficiary.)


B.             Subsequent Election Changes:
 

 
In accordance with the procedures established by the Company, a Participant may
elect to change his method of distribution with respect to Deferral Commitments
related to years prior to 2008, with respect to amounts not otherwise payable in
2007, if such an election is made no later than December 31, 2007.




 
On and after January 1, 2008, a Participant may elect to change his method of
distribution with respect to one or more Deferral Accounts in accordance with
rules established by the Company. If a Participant makes such election, then (a)
such election shall not take effect until at least 12 months after the date on
which such election is made, and submitted to the Company; (b) the first payment
with respect to which such election is made shall be deferred for a period of
not less than 5 years from the date such payment would otherwise have been made;
(c) any election related to a payment that was otherwise to be made at a
specified time may not be made less than 12 months prior to the date of the
first scheduled payment; and (d) with respect to a change in payment form, such
change may not impermissibly accelerate the time or schedule of any payment
under the Plan, except as provided in regulations promulgated by the Secretary
of Treasury.




9.   
TERMINATION PRIOR TO BECOMING ELIGIBLE FOR RETIREMENT




    A.
General:



Except as described in Paragraph B below, in the event that a Participant ceases
to be a member of the Board of Directors after completing one or more Deferral
Commitments but prior to becoming eligible for Retirement, the balance of the
Participant’s corresponding Deferral Account(s) shall be distributed in a single
sum to the Participant no later than 30 days after the date the Participant
ceases to be a member of the Board of Directors.



B.
Change of Control:



In the event that a Participant ceases to be a member of the Board of Directors
after completing one or more Deferral Commitments but prior to becoming eligible
for Retirement and after the occurrence of a Change of Control, the balance of
the Participant’s Deferral Account(s), including Interest calculated at the Plan
Interest Rate, shall be distributed in a single sum to the Participant no later
than 30 days after the date the Participant ceases to be a member of the Board
of Directors. For the purposes of this Paragraph, Change of Control shall have
the same meaning that it has in the Amended and Restated Ameren Corporation
Change of Control Severance Plan.



10.  
TOTAL DISABILITY OF PARTICIPANT



In the event that it is determined by a duly licensed physician selected by the
Company that, because of ill health, accident or other disability, a Participant
is no longer able, properly and satisfactorily, to perform his regular duties
and responsibilities as a member of the Board of
 
 
Page 5

--------------------------------------------------------------------------------


 
Directors, the Company shall commence distribution of the Participant’s Deferral
Account(s) according to the method(s) of distribution selected by the
Participant pursuant to Section 8 no later than the tenth day of the first month
following the date of the physician’s disability determination, but only if the
Participant is disabled within the meaning of Code Section 409A(a)(2)(C).
 

11.  
DEATH OF PARTICIPANT



A.            Prior to Retirement



 
In the event of the Participant’s death prior to his Retirement, the Company
shall commence distribution of the Participant’s Deferral Account(s) to the
Participant’s designated beneficiary(ies) according to the method(s) selected by
the Participant pursuant to Section 8 as soon as administratively feasible but
no later than 30 days after the month in which the Participant’s death occurs.




B.             
After Retirement




 
In the event of the Participant’s death after Retirement, the Company shall
continue to make distributions over the remainder of the period(s) that would
have been applicable to the Participant had he survived except that such
continuing distributions shall be made to the Participant’s designated
beneficiary(ies).




12.  
HARDSHIP DISTRIBUTIONS



In the event that a Participant (or in the case of the Participant’s death, his
beneficiary) suffers a Financial Hardship, the Company may, if it deems
advisable in its sole and absolute discretion, distribute on behalf of the
Participant or his beneficiary, any portion of the Participant’s Deferral
Account(s), but in no event more than the amount reasonably necessary to relieve
the Financial Hardship upon which the request is based, plus the federal and
state taxes due on the withdrawal, as determined by the Company. Any such
hardship distribution shall be made at such times as the Company shall
determine, and the Participant’s Deferral Account(s) shall be reduced by the
amount so distributed and/or utilized. Financial Hardship means a severe
financial hardship to a Participant resulting from an illness or accident of the
Participant, his or her spouse or a dependent (as defined in Code Section
152(a)) of the Participant, loss of the Participant’s property due to casualty,
or other similar extraordinary and unforeseeable circumstances arising as a
result of events beyond the control of the Participant.



13.  
DESIGNATION OF BENEFICIARY



The Participant shall designate in writing, on a form to be furnished by the
Company, one or more primary and/or secondary beneficiaries who shall receive
distributions otherwise payable to the Participant or as otherwise authorized by
the Plan, and such beneficiary designation shall be controlling with respect to
all Deferral Accounts such Participant may have pursuant to the provisions of
the Plan. The Participant’s spouse, if any, must consent in writing to the
designation of a primary beneficiary(ies) other than such spouse as the sole
primary beneficiary. Subject to the requirement of the preceding sentence, the
Participant
 
 
Page 6

--------------------------------------------------------------------------------


 
shall have the right, at any time and for any reason, to submit a revised
designation of beneficiary. Such revised designation of beneficiary shall become
effective provided it is delivered to the Company prior to the death of such
Participant, and it shall supersede all prior designations of beneficiary
submitted by the Participant. A beneficiary may be a natural person or an entity
(such as a trust or a charitable organization).


If no designation of beneficiary has been received by the Company from the
Participant prior to his death, or if the beneficiary(ies) designated by the
Participant has not survived the Participant or cannot otherwise be located by
the Company within a reasonable period of time, distributions shall be made to
the person or persons in the first of the following classes of successive
preference:
 

1.  
The Participant’s lawful spouse.




2.  
The Participant’s surviving children, equally.




3.  
The Participant’s surviving parents, equally.




4.  
The Participant’s surviving brothers and sisters, equally.




5.  
The Participant’s personal representative(s), executor(s) or administrator(s).



If the Participant’s beneficiary is in payment status and subsequently dies
prior to receiving his/her final payment under the Plan, all remaining payments
(except for any applicable survivor benefit payments as outlined in Section 13)
will be made to the Participant’s secondary beneficiary, as elected prior to the
Participant’s death. If no secondary beneficiary designation was received by the
Company from the Participant prior to his death, or if the secondary
beneficiary(ies) designated by the Participant is no longer living or cannot
otherwise be located by the Company within a reasonable period of time, all
remaining distributions shall be determined in the order outlined in the
preceding paragraph.



14.  
PAYMENTS TO MINORS OR INCOMPETENTS



Whenever, in the Company’s opinion, a person entitled to receive any payment
under the Plan is a minor, is under a legal or other disability or is so
incapacitated as to be unable to manage his financial affairs, a distribution
may be made to such person or to his legal representative or to a relative or
friend of such person for his benefit, or for the benefit of such person in
whatever manner the Company considers advisable. Any payment of a benefit in
accordance with the provisions of this Section shall be a complete discharge of
any liability for the making of such payment under the provisions of the Plan.



15.  
ADMINISTRATION



Except as specified otherwise in the Plan, the Company shall have full power and
discretion to administer, construe and interpret the Plan. Any authorized action
or decision under the provisions of the Plan undertaken by the Company arising
out of, or in connection with the administration, construction, interpretation
or effect of the Plan, or recommendations in accordance therewith, or any rules
and regulations adopted by the Company shall be
 
Page 7

--------------------------------------------------------------------------------


 
conclusive and binding on all Participants and their beneficiaries and all other
persons whosoever.



16.  
MISCELLANEOUS




A.    
Right of Setoff: If, at such time as the Participant becomes entitled to
distributions hereunder, the Participant has any debt, obligation or other
liability representing an amount owing to Ameren, and if such debt, obligation,
or other liability is due and owing at the time that distributions are payable
hereunder, Ameren Services may offset the amount owing it against the amount
otherwise distributable hereunder.




B.    
No Trust Created: The arrangements hereunder are unfunded for tax purposes and
for the purposes of ERISA, Title I. Nothing contained in the Plan, and no action
taken pursuant to its provisions shall create, or be construed to create, a
trust, escrow of any kind, or a fiduciary relationship between Ameren and the
Participant, his designated beneficiary(ies), other beneficiaries of the
Participant or any other person.




C.    
Unsecured General Creditor Status: Distributions to the Participant or his
designated beneficiary(ies) or any other beneficiary(ies) hereunder shall be
made from assets which prior to distribution shall continue, for all purposes,
to be a part of the general corporate assets and no person (including
Participants) shall have any interest in such assets, including without
limitation the proceeds of life or other insurance policies, by virtue of the
provisions of the Plan. To the extent that any person, including the
Participant, acquires a right to receive distributions under the provisions
hereof, such right shall be no greater than the right of any unsecured general
creditor of Ameren and the obligation to pay constitutes a mere promise of
Ameren to make payments in the future.




D.    
Recovery of Costs: In the event that, in its discretion, Ameren purchases an
insurance policy or policies insuring the life of a Participant or any other
property to allow Ameren to recover the costs of providing deferred compensation
in whole or in part, hereunder, neither the Participant, his beneficiary(ies)
nor any other person or persons shall have any rights therein whatsoever. Ameren
shall be the sole owner and beneficiary of any such insurance policy and shall
possess and may exercise all incidents of ownership therein.




E.    
Protective Provisions: A Participant shall cooperate with the Company by
providing all information requested including a medical history. In connection
therewith, the Company reserves the right to require that the Participant submit
to a physical examination if such examination is deemed to be necessary or
appropriate. The costs of all such physical examinations will be paid by the
Company. If the Participant refuses to cooperate with the Company, the Company
shall have no further obligation to the Participant under the provisions of the
Plan. If the Participant makes any material misstatement of information or
non-disclosure of medical history, then no benefits shall be payable to the
Participant or beneficiary(ies) over and above his actual deferrals.




F.    
No Contract of Services: Nothing contained herein shall be construed to confer
upon the Participant the right to continue to serve on the Board of Directors of

 
 
Page 8

--------------------------------------------------------------------------------


 
Ameren in his present capacity, or in any capacity for any term of years. It is
expressly understood that the Plan relates to the payment of deferred
compensation for the Participant’s director services normally distributable
after termination of such services, and the Plan is not in any way intended to
be a contract for the Participant’s services.
 

G.    
Spendthrift Provisions: Neither the Participant, his beneficiary(ies), nor any
other person or persons shall have any power or right to sell, alienate, attach,
garnish, transfer, assign, anticipate, pledge or otherwise encumber any part or
all of a Deferral Account maintained or distributable hereunder. No amounts
hereunder shall be subject to seizure by any creditor of the Participant or a
beneficiary, beneficiary(ies) or any other person or persons by a proceeding at
law or in equity, nor shall such amounts be transferable by operation of law in
the event of divorce, legal separation, bankruptcy, insolvency or death of the
Participant, his beneficiary(ies), or any other person or persons. Any such
attempted assignment or transfer shall be null and void.




H.    
Suspension, Termination and Amendment: The Board of Directors of Ameren
Corporation shall have the power to suspend or terminate the Plan in whole or in
part at any time, and from time-to-time to extend, modify, amend or revise the
Plan in such respects as the Board of Directors by resolution may deem
advisable, provided that (1) no such extension, modification, amendment or
revision shall deprive a Participant, or any beneficiary(ies) thereof, of any
part or all of the Participant’s Deferral Account and (2) no attempt to
terminate the Plan shall be effective unless such termination complies with the
restrictions and requirements applicable under Code Section 409A and the
regulations promulgated thereunder in effect at the time of such termination.
Subject to the foregoing, this Plan document supersedes all previous similar
Plan documents.




I.    
Conflicts: Any conflict in the language or terms or interpretation of the
language or terms of the Plan between this Plan document and any other document
which purports to describe the rights, benefits, duties or obligations of any
Participant, Ameren or any other person or entity shall be resolved in favor of
this Plan document.




J.    
Validity: In the event any provision of the Plan is held invalid, void, or
unenforceable, the same shall not affect, in any respect whatsoever, the
validity of any other provision of the Plan.




K.    
Captions: The captions of the articles and sections of the Plan are for
convenience only and shall not control nor affect the meaning or construction of
any of its provision.




L.    
Gender and Plurals: Wherever used in the Plan, words in the masculine gender
shall include masculine or feminine gender, and unless the context otherwise
requires, words in the singular shall include the plural, and words in the
plural shall include the singular.

 
 
Page 9

--------------------------------------------------------------------------------



 

M.    
Notice: Any election, beneficiary designation, notice, consent or demand
required or permitted to be given under the provisions of the Plan shall be in
writing and shall be signed by the Participant. If such election, beneficiary
designation, notice, consent or demand is mailed by a Participant, it shall be
sent by United States Certified Mail, postage prepaid, and addressed to the
Chief Executive Officer, Ameren Corporation, P. O. Box 66149, St. Louis,
Missouri 63166-6149. The date of such mailing shall be deemed to be the date of
such notice, consent or demand.




N.    
Governing Law: The Plan, and the rights of the parties hereunder, shall be
governed by and construed in accordance with the laws of the State of Missouri.




O.    
Disputes: Time shall be of the essence in determining whether any payments are
due to the Participant or his beneficiary(ies) under the Plan. Therefore, a
Participant or his beneficiary(ies) may submit any claim for payment under the
Plan or dispute regarding the interpretation of the Plan to arbitration. This
right to select arbitration shall be solely that of the Participant or his
beneficiary(ies), and the Participant or his beneficiary(ies) may decide whether
or not to arbitrate in his sole discretion. The “right to select arbitration” is
not mandatory on the Participant or his beneficiary(ies), and the Participant or
beneficiary(ies) may choose in lieu thereof to bring an action in an appropriate
civil court. Once an arbitration has commenced, however, it may not be
discontinued without the mutual consent of the Participant or beneficiary(ies)
and the Company. During the lifetime of the Participant, only the Participant
can use the arbitration procedure set forth herein.



Any claim for arbitration may be submitted as follows: if the Participant or his
beneficiary(ies) disagrees with the Company regarding the interpretation of the
Plan and the claim is finally denied by the Company in whole or in part, such
claim may be filed in writing with an arbitrator of the Participant’s or his
beneficiary(ies)’s choice who is selected by the method described in the
following paragraph.


The Participant or his beneficiary(ies) shall submit to the Company a list of
five potential arbitrators. Each of the five arbitrators so listed must be
either (1) a member of the American Arbitration Association who is also a
resident of the State of Missouri or (2) a retired Missouri Circuit Court of
Court of Appeals Court judge. Within one week after receipt of said list, the
Company shall select one of the five arbitrators as the arbitrator for the
dispute in question and notify said arbitrator of his selection. If the Company
fails to select an arbitrator in a timely manner, the Participant or his
beneficiary(ies) shall then designate one of the five arbitrators as the
arbitrator for the dispute in question.


The arbitration hearing shall be held within seven days (or as soon thereafter
as possible) after the selection of the arbitrator. No continuance of said
hearing shall be allowed without the mutual consent of the Participant or his
beneficiary(ies) and the Company. Absence from or nonparticipation at the
hearing by either the Participant, or his beneficiary(ies), or the Company shall
not prevent the issuance of an award by the arbitrator. Hearing procedures,
which will expedite the hearing, may be ordered at the arbitrator’s discretion,
and the arbitrator may close the hearing in his sole discretion when he decides
he has heard sufficient evidence to justify the issuance of an award.


Page 10

--------------------------------------------------------------------------------


The arbitration award may be enforced in any appropriate court as soon as
possible after its issuance. For the purposes of apportioning expenses and fees,
the Company will be considered to the prevailing party in a dispute if the
arbitrator determines (1) that Ameren has not breached its obligations or duties
under the provisions of the Plan and (2) the claim of the Participant or his
beneficiary(ies) was not made in good faith. Otherwise, the Participant or his
beneficiary(ies) will be considered to be the prevailing party. In the event
that Ameren is the prevailing party, the fee of the arbitrator and all necessary
expenses of the hearing (excluding any attorneys’ fees incurred by the Company)
including the fees of stenographic reporting, if employed, shall be paid by the
Participant or beneficiary(ies). In the event that the Participant or his
beneficiary(ies) is the prevailing party, the fee of the arbitrator and all
necessary expenses of the hearing (including all attorneys’ fees incurred by the
Participant or his beneficiary(ies) in pursuing his claim), including the fees
of stenographic reporting, if employed, shall be paid by the Company.


IN WITNESS WHEREOF, the foregoing restatement was adopted on November 29, 2006.


AMEREN CORPORATION






By:            /s/ Donna K.
Martin                                                       


Title:   Senior Vice President and Chief Human Resources
Officer (Ameren Services Company)

